Title: To George Washington from Anonymous, 3 January 1792
From: Anonymous
To: Washington, George



Sir
[c.3 January 1792]

Beware. Be upon your guard. You have cherished in your Bosom a Serpent, and he is now endeavouring to sting you death. Under the Mark of a Democrat, he thinks he conceals his ambition which is unbounded. His vanity makes him believe that he will certainly be your Successor. But he can not wait with patience untill it shall please God to take you from this world. He wishes to precipitate his career by inspiring you with disgust against the Senate and thus induce you to retire at the expiration of your Four Years. Recollect how often he has told you that the Senate are endeavouring to deprive you of your rights to encrease their own importance. Believe him not. He is a Hypocrite and is deceiving you. At this moment he is affecting the greatest uneasiness at the present unhappy misunderstanding. I tell you he is a Hypocrite and is secretly blowing up the flame and trying by his own insinuations and those of his emissaries (Brown the Printer is one of them) to irritate the Senate and occasion a

breech, hoping that it may turn out to his advantage. He thinks he is sure of the suffrages of Virginia, with the assistance of his little cunning friend, whose wisdom he has not failed upon all occasions to place in the most favourable point of view. But he doubts of those of the Eastern States. Examine his Report about the Fisheries, and ask yourself if it is possible to mistake his object. Call to your mind his doctrines respecting his pretended encouragement to our navigation, and it will be impossible for you to be ignorant of his views. The writer of this know⟨s⟩ you and loves you. He differs with you however about the propriety of sending Ministers abroad. He ma⟨y⟩ be mistaken. Suffer not this favourite, who is undeserving of a place so near your heart, to inspire you with an opinion that it is beneath your dignity to explain the motives of your conduct to those whose duty it is to advise as well as to consent to your nominations. Were I to say that you are beloved by the Senate, my language would be cold, & would not convey an adequate idea of their sentiments of you. Their affections approach almost to adoration and they will consider it as the greatest misfortune if the artifices of a proud ambitious Hypocrite should induce you to think unfavourably of them. Be cautious likewise of your Attorney General. His heart is as bad, but his views are more circumscribed. A moment’s reflec⟨tion⟩ must convince you that this is the only mode in which I could with propriety convey to you that information which very few except yourself are unacquainted with, and I entreat you, as you have the happiness of this Country at heart not to consider it as the malevolent production of an anonymous Scribbler.
